                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

BERKSHIRE LIFE INSURANCE
COMPANY OF AMERICA,

           Plaintiff,
v.                                                  Case No. 2:19-10711
                                                          Honorable Victoria A. Roberts
BRIAN FLYNN

     Defendant.
______________________________/

                   ORDER GRANTING MOTION FOR DEFAULT JUDGMENT


     I.        Introduction

           The matter before the Court is Plaintiff's Motion For Entry of Default Judgment

against Brian Flynn. Because Brian Flynn did not respond to Berkshire’s complaint in

the time specified by law, the Court GRANTS the Plaintiff's motion.

     II.       Background and Procedural History

           Around January 7, 2017, Flynn completed and signed an Application for

Disability Insurance. The application required the completion of additional

documentation such as representations to the Medical Examiner and a declaration of

insurability. Both documents were inaccurate or omitted information concerning Flynn’s

medical history. Flynn submitted an amendment to the application; it contained

inaccurate information as well.

           On March 11, 2017, Flynn submitted a policy delivery receipt that attested to the

accuracy and truthfulness of his documents. This document also contained false

representations. Unaware that his documents contained inaccuracies, Berkshire issued
a disability income policy to Flynn. Berkshire noticed the inaccurate information in

Flynn’s documents during the review process for a disability insurance benefits claim.

          Berkshire sent Flynn a letter informing him that it rescinded his policy and would

refund all premiums plus interest. Additionally, Berkshire sent a check for $500 as

consideration for a release on all claims. Berkshire filed its Complaint for Declaratory

Judgment and Rescission on March 8, 2019 and properly served Flynn on March 17,

2019. The court clerk entered a default on April 17, 2019. While Flynn did not answer or

respond to the Complaint, he cashed the $500 check and the check containing the

refunded premiums and interest.

   III.      Analysis

          First and foremost, the Court has personal jurisdiction over Flynn because he

was properly served. Kana Inv. Corp. v. FDIC, No. 12-13689, 2013 U.S. Dist. LEXIS

112006, at *2 (E.D. Mich. July 10, 2013). Obtaining a default judgment is a two-step

process covered by Rule 55 of the Federal Rules of Civil Procedure. The plaintiff first

receives an entry of default. Fed. R. Civ. P. 55(a). For claims for a sum certain or

amounts that are computable, the court clerk can enter the default or the Court itself will

enter the default judgment for all other claims. Fed. R. Civ. P. 55(b).

          Berkshire seeks a default judgment rescinding the Policy issued to Flynn.

Therefore, Rule 55(b)(2) applies. The Court GRANTS Berkshire’s Motion For Entry of

Default Judgment against Brian Flynn.

   IV.       Conclusion

          Plaintiff’s motion is GRANTED. Default Judgment will enter against Defendant.




                                               2
      IT IS ORDERED.

                             s/ Victoria A. Roberts
                             Victoria A. Roberts
                             United States District Judge

Dated: August 22, 2019




                         3
